DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Kato et al [US 2021/0403015 A1] does not teach or discloses “a first light source and a second light source that illuminates a portion of the surrounding environment; and one or more processors that: analyze the acquired data to determine a density of vehicles in the surrounding environment; determine a degree to which to synchronize respective intensities of the first light source and the second light source based on the density of vehicles; synchronize the respective intensities based on the determined degree; and determine respective directions  of the illumination of the first light source and the second light source based on the density of vehicles.” (see page 9-10).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Naik et al [US 2013/0113935 A1] is cited as newly prior art.
Kato does not specify to determine a density of vehicles in the surrounding environment; analyze the acquired data to determine a density of vehicles in the surrounding environment; determine a degree to which to synchronize respective intensities of the first light source and the second light source based on the density of vehicles; synchronize the respective intensities based on the determined degree; and determine respective directions of the illumination of the first light source and the second light source based on the density of vehicles.  
Naik discloses to determine a density of vehicles (Fig. 2, 40 (bicycle) and front vehicle) in the surrounding environment (Fig. 2 & Abstract); analyze the acquired data (Fig. 1, 12 & Paragraph [0009]) to determine a density of vehicles (Fig. 2, 40 (bicycle) and front vehicle)) in the surrounding environment (Fig. 2 & Abstract); determine a degree to which to synchronize (Paragraph [0003 & 0012]) respective intensities of the first light source and the second light source (Fig. 1, 16 and 18) based on the density of vehicles (Fig. 2, 40 (bicycle) and front vehicle); synchronize (Paragraph [0003 & 0012]) the respective intensities based on the determined degree (Paragraph [0003 & 0012]); and determine respective directions (Fig. 2-4 & Paragraph [0006-0008]) of the illumination of the first light source and the second light source (Fig. 1, 16 and 18)based on the density of vehicles (Fig. 2, 40 (bicycle) and front vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato with to determine a density of vehicles in the surrounding environment; analyze the acquired data to determine a density of vehicles in the surrounding environment; determine a degree to which to synchronize respective intensities of the first light source and the second light source based on the density of vehicles; synchronize the respective intensities based on the determined degree; and determine respective directions of the illumination of the first light source and the second light source based on the density of vehicles for purpose of utilizes a duty cycle for controlling a first cycle time that the headlamp beam illuminates the path of travel for making the road visible to the driver and for controlling a second cycle time that the headlamp beam makes the captured region visible for capturing images by the image capture device as disclosed by Nalik (Paragraph [0004]).


Claim Objections
Claims 2, 6-7, 9, 11, 16 and 19 are objected to because of the following informalities:  
In regards to claim 2 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 6 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 7 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 9 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 11 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 16 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
In regards to claim 19 “the headlamp assembly of claim Error! Reference source not found” change to -- the headlamp assembly of claim 1 --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1].
In regards to claim 1. Kato discloses a headlamp (Fig. 2, 4a-d) assembly comprising a housing that encloses: 
a sensor (Fig. 2, 43-45) that acquires data associated with a surrounding environment (Paragraph [0002]); 
a first light source (Fig. 2, 42a-d) and a second light source (Fig. 2, 42a-d) that illuminates a portion of the surrounding environment (Paragraph [0002]); and 
one or more processors (Fig. 2, 3 and 40a-d & Paragraph [0218)) that: analyze the acquired data (Fig. 3a, 40a, 420a-440a)
Kato does not specify to determine a density of vehicles in the surrounding environment; analyze the acquired data to determine a density of vehicles in the surrounding environment; determine a degree to which to synchronize respective intensities of the first light source and the second light source based on the density of vehicles; synchronize the respective intensities based on the determined degree; and determine respective directions of the illumination of the first light source and the second light source based on the density of vehicles.  
Naik discloses to determine a density of vehicles (Fig. 2, 40 (bicycle) and front vehicle) in the surrounding environment (Fig. 2 & Abstract); analyze the acquired data (Fig. 1, 12 & Paragraph [0009]) to determine a density of vehicles (Fig. 2, 40 (bicycle) and front vehicle)) in the surrounding environment (Fig. 2 & Abstract); determine a degree to which to synchronize (Paragraph [0003 & 0012]) respective intensities of the first light source and the second light source (Fig. 1, 16 and 18) based on the density of vehicles (Fig. 2, 40 (bicycle) and front vehicle); synchronize (Paragraph [0003 & 0012]) the respective intensities based on the determined degree (Paragraph [0003 & 0012]); and determine respective directions (Fig. 2-4 & Paragraph [0006-0008]) of the illumination of the first light source and the second light source (Fig. 1, 16 and 18) based on the density of vehicles (Fig. 2, 40 (bicycle) and front vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato with to determine a density of vehicles in the surrounding environment; analyze the acquired data to determine a density of vehicles in the surrounding environment; determine a degree to which to synchronize respective intensities of the first light source and the second light source based on the density of vehicles; synchronize the respective intensities based on the determined degree; and determine respective directions of the illumination of the first light source and the second light source based on the density of vehicles for purpose of utilizes a duty cycle for controlling a first cycle time that the headlamp beam illuminates the path of travel for making the road visible to the driver and for controlling a second cycle time that the headlamp beam makes the captured region visible for capturing images by the image capture device as disclosed by Nalik (Paragraph [0004]).
In regards to claim 2. Kato in view of Nalik discloses the headlamp assembly of claim 1, wherein the one or more processors comprise: artificial intelligence (Al) processors (Fig. 2, 3 & Paragraph [0215]) that: analyze the acquired data; (Paragraph [0218]) and determine the respective directions (Nalik: Fig. 2-4 & Paragraph [0006-0008]) , and  fields of view, intensities (Paragraph [0220]) , or powers of the illumination (Paragraph [0050 & 0122]) based on the analyzed data (Fig. 3, 43a-45a & Paragraph [0218]); and a controller chip (Fig. 2, 40a-d & Paragraph [0218]) that controls the respective directions (Nalik: Fig. 2-4 & Paragraph [0006-0008]), and fields of view, intensities (Paragraph [0220]), or powers  of the illumination (Paragraph [0050 & 0122]); and the headlamp assembly (Fig. 2, 4a-d) further comprises: an image signal processor (ISP) (Fig. 2, 40a-d and Fig. 3, 43-45) that transforms the acquired data from the sensor (Fig. 2, 43-45 & Paragraph [0218]) before the Al processor (Fig. 2, 3 & Paragraph [0215]) analyzes the acquired data (Paragraph [0218]); and -2-Application Serial No. 16/998,303Docket No. 58NK-299255-USa common bus (Fig. 2, see wire between 2 and 40) that connects to the first light source and the second light source (Fig. 2, 42a-d) and transmits data from the Al processor (Fig. 2, 3 & Paragraph [0215]) to the controller chip (Fig. 2, 40a-d & Paragraph [0218]).  
In regards to claim 3. Kato in view of Nalik discloses the headlamp assembly of claim 2, wherein the ISP is integrated together with the Al processors on a chip (Paragraph [0217-218] “the control unit 40a may be configured integrally with the vehicle control unit 3”).  
In regards to claim 5. Kato in view of Nalik discloses the headlamp assembly of claim 2, wherein: the ISP is integrated together with the sensor on a second chip; and the Al processor is integrated together with the controller chip on a third chip (Paragraph [0217-218] “the control unit 40a may be configured integrally with the vehicle control unit 3”).  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] and further in view of Yu et al [US 2021/0001767 A1].
In regards to claim 4. Kato in view of Nalik discloses the headlamp assembly of claim 3, wherein: 
the second light source (Fig. 2, 42b) illuminates a second portion of the surrounding environment; and a processor of the Al processors (Fig. 2, 3 and 40a-d & Paragraph [0218]) analyzes the acquired data (Fig. 3a, 40a, 420a-440a); 
determines a second direction of the second light source (Fig. 2, 42b) based on the analyzed data (Fig. 3a, 40a, 420a-440a); and a second processor of the Al processors (Fig. 2, 3 and 40a-d & Paragraph [0218]):
Kato in view of Nalik does not specify adjusts the determined direction, based on a weighted average of the determined direction and the second determined direction. 
Yu discloses adjusts the determined direction (Paragraph [0061]), based on a weighted average of the determined direction (Paragraph [0066-70]) and the second determined direction (Paragraph [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato adjusts the determined direction, based on a weighted average of the determined direction and the second determined direction for purpose of setting light mode can be set even in a case where a vehicle travels on a sharp curve or where an inter-vehicle distance to a preceding vehicle is short as disclosed by Yu (Paragraph [0011]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] as applied to claim 1 above, and further in view of Atsmon [US 2017/0203682 A1]
In regards to claim 6. Kato in view of Nalik discloses the headlamp assembly of claim Error! Reference source not found., wherein the one or more processors comprise: an artificial intelligence (AI) processor (Fig. 2, 3 & Paragraph [0215]) that: 
Kato does not specify analyzes the acquired data to determine a presence of one or more objects; and determines an elevational change to be applied to the direction based on the determined presence of one or more other objects; and a controller chip that changes the direction based on the determined elevational change.  
Atsmom discloses analyzes the acquired data to determine a presence of one or more objects (Fig. 5, 504 & Paragraph [0062]); and determines an elevational change (Paragraph [0050]) to be applied to the direction (Fig. 4, 404-412) based on the determined presence of one or more other objects (Fig. 5, 504 & Paragraph [0062]); and a controller chip (Fig. 2, 270) that changes the direction (Paragraph [0064]) based on the determined elevational change (Paragraph [0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato with analyzes the acquired data to determine a presence of one or more objects; and determines an elevational change to be applied to the direction based on the determined presence of one or more other objects; and a controller chip that changes the direction based on the determined elevational change for purpose of having ability of the driver to detect hazards in the vicinity of the vehicle and respond appropriately is increased. By contrast, conventional supplemental viewing techniques, such as display screens, may increase the amount of data the driver receives without necessarily increasing the ability of the driver to comprehend the data as disclosed by Atsmon (Paragraph [0011]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] as applied to claim 1 above, and further in view of Stratz et al [US 2020/0156527 A1].
In regards to claim 7. Kato in view of Nalik discloses the headlamp assembly of claim Error! Reference source not found., wherein the one or more processors comprise: an artificial intelligence (AI) processor (Fig. 2, 3 & Paragraph [0215]) that: 
Kato in view of Nalik does not specify obtains or determines a current or predicted slope of a road being driven by a vehicle on which the headlamp assembly is installed; and determines an elevational change to be applied to the direction based on the current or predicted slope of the road; and a controller chip that changes the direction based on the determined elevational change.  
Stratz discloses obtains or determines a current (Fig. 1, 130 & Paragraph [0029]) or predicted slope of a road (Fig. 2, 200 and Fig. 5, 500) being driven by a vehicle (Fig. 1, 100) on which the headlamp assembly is installed (Fig. 1, 115); and determines an elevational change (Paragraph [0030-44]) to be applied to the direction (Fig. 2, 110 and 200) based on the current (Fig. 1, 130 & Paragraph [0029] Fig. 2, 200 and Fig. 5, 500) or predicted slope of the road; and a controller chip (Paragraph [0016]) that changes the direction (Paragraph [0030-40]) based on the determined elevational change (Paragraph [0030-44]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik with obtains or determines a current or predicted slope of a road being driven by a vehicle on which the headlamp assembly is installed; and determines an elevational change to be applied to the direction or the field of view based on the current or predicted slope of the road; and a controller chip that changes the direction or the field of view based on the determined elevational change in the direction or the field of view for purpose of providing, an actuating-signal is provided for an adjustment mechanism of the headlamp using the ascertained-angle of inclination to tilt the headlamp to the ascertained-angle of inclination so that the light level of the headlamp is adjustable as disclosed by Stratz (Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1]  in view of Stratz et al [US 2020/0156527 A1] and further in view of Tanaka et al [US 2016/0185276 A1].
In regards to claim 8. Kato in view of Nalik and further in view of Straz discloses the headlamp assembly of claim 7, 
wherein the Al processor (Stratz: Fig. 2, 3 & Paragraph [0215]) that the slope of the road (Stratz: Paragraph [0029]) comprises an upward slope (Stratz: Fig. 2, 200 and Fig. 5, 500); and determines an upward change (Stratz: Paragraph [0029]) to be applied to the direction (Stratz: Paragraph [0030-44]) in response to the slope of the road (Stratz: Fig. 2, 200 and Fig. 5, 500).
Kato in view of Nalik and further in view of Straz does not specify predicts that the shape of road
Tanaka discloses predicts that the shape of road (Fig. 3, 31 and 33 & Paragraph [0032])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik and further in view of Straz with predicts that the shape of road for purpose of predicting the road using the camera that controls the light output of the second light source and the actuator so as to be associated with each other in accordance with a driving condition of a vehicle as disclosed by Tanaka (Abstract).
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] in view of Stratz et al [US 2020/0156527 A1] and further in view of Heil et al [US 10,670,445 B1]
In regards to claim 9. Kato in view of Nalik and further in view of Straz discloses the headlamp assembly of claim 1, wherein the one or more processors comprise: an artificial intelligence (AI) processor (Kato: Fig. 2, 3 & Paragraph [0215]) that: 
Kato in view of Nalik does not specify obtains or determines a current or predicted of a road being driven by a vehicle on which the headlamp assembly is installed; and determines an elevational change to be applied to the direction the illumination based on the current or predicted of a road; and a controller chip that changes the direction based on the determined elevational change in the direction.
Stratz discloses obtains or determines a current (Fig. 1, 130 & Paragraph [0029]) or predicted of a road (Fig. 2, 200 and Fig. 5, 500) being driven by a vehicle (Fig. 1, 100) on which the headlamp assembly is installed (Fig. 1, 115); and determines an elevational change (Paragraph [0030-44]) to be applied to the direction (Fig. 2, 110 and 200) the illumination (Fig. 1, 115) based on the current (Fig. 1, 130 & Paragraph [0029] Fig. 2, 200 and Fig. 5, 500) or predicted of a road; and a controller chip (Paragraph [0016]) that changes the direction (Paragraph [0030-40]) based on the determined elevational change (Paragraph [0030-44]) in the direction.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik with obtains or determines a current or predicted of a road being driven by a vehicle on which the headlamp assembly is installed; and determines an elevational change to be applied to the direction the illumination based on the current or predicted of a road; and a controller chip that changes the direction based on the determined elevational change in the direction for purpose of providing, an actuating-signal is provided for an adjustment mechanism of the headlamp using the ascertained-angle of inclination to tilt the headlamp to the ascertained-angle of inclination so that the light level of the headlamp is adjustable as disclosed by Stratz (Abstract).

Kato in view of Nalik and further in view of Straz does not specify International Roughness Index (IRI)
Heil discloses International Roughness Index (IRI) (Column 5, in lines 60-67 and Column 6, in lines 1-30)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik and further in view of Straz with International Roughness Index (IRI) for purpose of the accumulated suspension motion divided by the distance traveled by the vehicle and be calculated with a quarter-car vehicle model whose response at speed 80 km/h is accumulated to yield a roughness index with units of slope as disclosed by Hei (Column 5, in lines 60-67 and Column 6, in lines 1-30)
In regards to claim 10. Kato in view of Nalik in view of Straz and further in view of Heil discloses the headlamp assembly of claim 9, wherein the Al processor (Kato Fig. 2, 3 & Paragraph [0215]): determines that the predicted IRI is at least a threshold value (Heil: Column 5, in lines 60-67 and Column 6, in lines 1-30); and determines a downward change (Stratz: Fig. 3, 300 & Paragraph [0034-35]) to be applied to the direction in response to the predicted IRI (Heil: Column 5, in lines 60-67 and Column 6, in lines 1-30).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] as applied to claim 1 above, and further in view of Atsmon [US 2017/0203682 A1]
In regards to claim 11. Kato in view of Nalik discloses the headlamp assembly of claim 1, wherein the one or more processors comprise: an artificial intelligence (AI) processor (Kato: Fig. 2, 3 & Paragraph [0215]) that: 
Kato in view of Nalik does not specify analyzes the acquired data to determine a presence of one or more objects; and determines a lateral change to be applied to the direction of the illumination based on the determined presence of the one or more objects; and a controller chip that changes the direction or the field of view based on the determined lateral change in the direction.
Atsmon discloses analyzes (Fig. 5, 504 & Paragraph [0062]) the acquired data to determine a presence of one or more objects (Paragraph [0062]); and determines a lateral change (Paragraph [0050]) to be applied to the direction (Fig. 5, 510) of the illumination (Fig. 5, 512 & Paragraph [0060-67]) based on the determined presence of the one or more objects (Paragraph [0062]); and a controller chip (Paragraph [0024]) that changes the direction (Paragraph [0050]) based on the determined lateral change (Paragraph [0063]) in the direction (Paragraph [0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik with analyzes the acquired data to determine a presence of one or more objects; and determines a lateral change to be applied to the direction or the field of view of the illumination based on the determined presence of the one or more objects; and a controller chip that changes the direction or the field of view based on the determined lateral change in the direction or the field of view for purpose of having ability of the driver to detect hazards in the vicinity of the vehicle and respond appropriately is increased. By contrast, conventional supplemental viewing techniques, such as display screens, may increase the amount of data the driver receives without necessarily increasing the ability of the driver to comprehend the data as disclosed by Atsmon (Paragraph [0011]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] as applied to claim 1 above, and further in view of Atsmon [US 2017/0203682 A1] and further in view of Ohmura [US 2008/0225271 A1]
In regards to claim 12. Kato in view of Nalik in view of Atsmon discloses the headlamp assembly of claim 11, wherein the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]): 
Kato in view of Nalik in view of Atsmon does not specify determines or obtains a current direction or a planned direction of a vehicle on which the headlamp assembly is assembled; analyzes the acquired data to determine a presence of an object moving in an opposite direction to the current direction or the planned direction and within a current field of view illuminated by the light source; and; and the controller chip changes the current field of view based on the determined lateral change in the field of view.
Ohmura discloses determines or obtains a current direction (Fig. 3a-5b) or a planned direction of a vehicle (Fig. 1a-c & Paragraph [0014-16]) on which the headlamp assembly is assembled (Fig. 1-c, 80-90); analyzes the acquired data (Fig. 1a, 30 and 50 & Paragraph [0014 & 0008]) to determine a presence of an object (Paragraph [0023]) moving in an opposite direction (Paragraph [0047 & 0037]) to the current direction (Fig. 3a-5b) or the planned direction and within a current (Fig. 3a-5b & Paragraph [0043-59]) field of view illuminated by the light source (Fig. 1-c, 80-90); and determines a lateral change to be applied (Fig. 3a 80 change from 230 to Fig. 3b, 80 to 210) to the current field of view such that the changed field (Fig. 3a-5b & Paragraph [0043-59]) of view no longer encompasses the object (Fig. 3a, 230); and the controller chip changes (Claim 4 “changing an intensity of said UV radiation reaching said object detected by said sensor according to a determined type of said object”) the current field of view based on the determined lateral change (Fig. 3a-5b & Paragraph [0043-59]) in the field of view.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik in view of Atsmon with determines or obtains a current direction or a planned direction of a vehicle on which the headlamp assembly is assembled; analyzes the acquired data to determine a presence of an object moving in an opposite direction to the current direction or the planned direction and within a current field of view illuminated by the light source; and 45Attorney Docket No.: 58NK-299255-US determines a lateral change to be applied to the current field of view such that the changed field of view no longer encompasses the object; and the controller chip changes the current field of view based on the determined lateral change in the field of view for purpose of improving a driver's visibility. The vehicle may be equipped with at least one UV light which irradiates the ambient environment with UV radiation. In some examples, the direction or the intensity of UV radiation may be changed in response to vehicle and environment variables as disclosed by Ohmura (Abstract).
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] as applied to claim 1 above, and further in view of Atsmon [US 2017/0203682 A1] and further in view of Kentley [US 2017/0120804 A1].
In regards to claim 13. Kato in view of Nalik in view of Atsmon discloses the headlamp assembly of claim 11, wherein the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]): 
and the controller chip (Atsmon: Paragraph [0024]) changes the field of view based on the determined lateral change (Atsmon: Paragraph [0050]) in the current field of view.
determines a lateral change (Atsmon: Paragraph [0050]) to be applied to the current field of view such that the changed field of view encompasses the object (Atsmon: Paragraph [0062-66]); and
Kato in view of Nalik in view of Atsmon does not specify determines or obtains a current direction or a planned direction of a vehicle on which the headlamp assembly is installed; analyzes the acquired data to determine a presence of an object outside a current field of view illuminated by the light source but within a threshold distance of the current direction or the planned direction; 
Kentley discloses determines or obtains a current direction (Fig. 19, 1900) or a planned direction of a vehicle on which the headlamp assembly is installed (Fig. 12a, E1 to En); analyzes the acquired data (Fig. 12a, 320-340 & Paragraph [0130 & 0086-88]) to determine a presence of an object (Fig. 19, 1901 to 1902) outside a current field of view illuminated by the light source (Fig. 12a, E1 to EN) but within a threshold distance (Fig. 19, 1961) of the current direction (Paragraph [0184]) or the planned direction; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik in view of Atsmon with determines or obtains a current direction or a planned direction of a vehicle on which the headlamp assembly is installed; analyzes the acquired data to determine a presence of an object outside a current field of view illuminated by the light source but within a threshold distance of the current direction or the planned direction for purpose of implement a visual alert by emitting light from the light emitter. Data representing a light pattern may be received by the light emitter and the light emitted by the display may be indicative of the light pattern as disclosed by Kentley (Abstract).
In regards to claim 14. Kato in view of Nalik in view of Atsmon discloses the headlamp assembly of claim 11, wherein the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]): 
determines a lateral change (Atsmon: Paragraph [0050]) to be applied to the direction or the field of view based on the determined operational state (Atsmon: Fig. 5, 504-514 & Paragraph [0060-67 & 0021]); and the controller chip (Atsmon: Paragraph [0024]) changes (Atsmon: Fig. 5, 512 & Paragraph [0060-67]) the direction or the field of view based on the determined lateral change (Atsmon: Fig. 5, 512 & Paragraph [0060-67]) in the direction or the field of view.
Kato in view of Nalik in view of Atsmon does not specify determines or obtains a current velocity or a predicted velocity of a vehicle on which the headlamp assembly is assembled; determines an operational state of the vehicle based on the current velocity or the predicted velocity; and 
Kentley discloses determines or obtains a current velocity (Paragraph [0104] “a velocity of the autonomous vehicle”) or a predicted velocity of a vehicle (Abstract) on which the headlamp assembly is assembled (Fig. 12a, E1 to EN); determines an operational state of the vehicle (Paragraph [0104]) based on the current velocity (Paragraph [0104] “a velocity of the autonomous vehicle” & Paragraph [0184] “the pattern of light L emitted by the light emitters 1202 may change as a function of the velocity, speed”) or the predicted velocity; and
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik in view of Atsmon with determines or obtains a current velocity or a predicted velocity of a vehicle on which the headlamp assembly is assembled; determines an operational state of the vehicle based on the current velocity or the predicted velocity for purpose of implement a visual alert by emitting light from the light emitter. Data representing a light pattern may be received by the light emitter and the light emitted by the display may be indicative of the light pattern as disclosed by Kentley (Abstract).
In regards to claim 15. Kato in view of Nalik in view of Atsmon and further in view of Kentley discloses the headlamp assembly of claim 14, wherein, in response to the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]) determining that the operational state comprises parking the vehicle (Atsmon: Paragraph [0027]), the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]) determines that the field of view is to be widened (Atsmon: Paragraph [0050 & 0036]).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] in view of Stam et al [US 6,611,610 B1]
In regards to claim 16. Kato in view of Nalik discloses the headlamp assembly of claim 1, wherein: the light source comprises one or more beams; the one or more processors comprise: an artificial intelligence (Al) processor (Kato: Fig. 2, 3 & Paragraph [0215]) that 
Kato in view of Nalik does not specify analyzes the acquired data to determine a presence of an object and determines a change in a voltage to be applied to the one or more beams based on the determined presence of the object; and a controller chip that controls the voltage applied to the one or more beams based on the determined change in the voltage.
Stam discloses analyzes (Fig. 11, 201 and 1015) the acquired data to determine a presence of an object (Fig. 15, 1502 & Column 17, in lines 64-67 and Column 18, in lines 1-55) and determines a change in a voltage (Fig. 12, 1104 & Column 14, in lines 11-45) to be applied to the one or more beams (Fig. 15, 1505 & Column 17, in lines 64-67 and Column 18, in lines 1-55) based on the determined presence of the object (Fig. 15, 1502 & Column 17, in lines 64-67 and Column 18, in lines 1-55); and a controller chip (Fig. 11, 1015) that controls the voltage (Fig. 12, 1104 & Column 14, in lines 11-45) applied to the one or more beams (Fig. 11, 1131-1145) based on the determined change in the voltage (Fig. 12, 1104 & Column 14, in lines 11-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik with analyzes the acquired data to determine a presence of an object and determines a change in a voltage to be applied to the one or more beams based on the determined presence of the object; and a controller chip that controls the voltage applied to the one or more beams based on the determined change in the voltage for purpose of automatically control the vehicle headlamps, various headlamp dimmer control systems have been proposed. In order to prevent drivers of other vehicles from being subjected to excessive glare levels, an automatic headlamp dimmer system must sense both the head lights of oncoming vehicles as well as the tail lights of a preceding vehicles as disclosed by Stam (Column 2, in lines 1-20)
In regards to claim 18. Kato in view of Nalik discloses the headlamp assembly of claim 16, wherein the Al processor: determines whether the object is (Stam: Fig. 1, 105) moving towards the headlamp assembly (Stam: Fig. 1, 100 and 111); and in response to determining the object is moving towards the headlamp assembly (Stam: Column 18, in lines 1-64 “As with the low sensitivity images, the high sensitivity images are analyzed to detect light sources in step 1508. A determination is made if any of these light sources represent a vehicle close enough to the controlled vehicle to require dimming of the high beam headlamp”), determines to decrease the voltage to be applied to the one or more beams (Stam: Claim 30 “wherein the headlamp brightness is dimmed after an object is detected in the image for the threshold number of frames”  & Fig. 12, 1104 & Column 14, in lines 11-45).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] in view of Stam et al [US 6,611,610 B1] and Further in view of Sweeney [US 2017/0240098 A1]
In regards to claim 17. Kato in view of Nalik in view of Stam discloses the headlamp assembly of claim 16, wherein the Al processor (Kato: Fig. 2, 3 & Paragraph [0215]): determines to increase the voltage to be applied to the one or more beams (Stam: Fig. 12, 1104 & Column 14, in lines 11-45).
Kato in view of Nalik in view of Stam does not specify determines whether the object is moving towards the headlamp assembly; and in response to determining the object is not moving towards the headlamp assembly,
Sweeney discloses determines whether the object is moving towards the headlamp assembly (Fig. 4a, 418 & Paragraph [0081]); and in response to determining the object is not moving towards (Fig. 4a, 418 & Paragraph [0081]) the headlamp assembly (Fig. 4a, & Paragraph [0016]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik in view of Stam with determines whether the object is moving towards the headlamp assembly; and in response to determining the object is not moving towards the headlamp assembly for purpose of allowing the pedestrians to cross safely by displaying message as dislosed by Sweeney (Paragraph [0084]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] in view of Herman et al [US 2020/0247309 A1].
In regards to claim 19. Kato in view of Nalik discloses the headlamp assembly of claim 1, wherein the one or more processors (Kato: Fig. 2, 3 & Paragraph [0215]) comprise: an artificial intelligence (Al) processor (Kato: Fig. 2, 3 & Paragraph [0215])that 
Kato does not specify determines a dust or particulate concentration of one or more components of the sensor by analyzing the acquired data; and a controller chip that controls an operation of a cleaner based on the determined dust or the particulate concentration; and the headlamp assembly further comprises a cleaner configured to clean the one or more components of the sensor based on the dust or the particulate concentration.
Herman discloses determines a dust or particulate concentration (Fig. 5, 545) of one or more components of the sensor (Fig. 2 and 4, 34) by analyzing the acquired data (Fig. 5, 505-565); and a controller chip (Paragraph [0014]) that controls an operation of a cleaner (Fig. 5, 550 and Fig. 3, 38 & Paragraph [0032-42]) based on the determined (Paragraph [0058-60]) dust or the particulate concentration (Fig. 5, 545); and the headlamp assembly further comprises a cleaner (Fig. 5, 550) configured to clean (Paragraph [0048-62]) the one or more components of the sensor (Fig. 2 and 4, 34) based on the dust or the particulate concentration (Fig. 5, 545).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato in view of Nalik with determines a dust or particulate concentration of one or more components of the sensor by analyzing the acquired data; and a controller chip that controls an operation of a cleaner based on the determined dust or the particulate concentration; and the headlamp assembly further comprises a cleaner configured to clean the one or more components of the sensor based on the dust or the particulate concentration for purpose of actuate the at least one cleaning system to clean the lamps that have intensities below the respective intensity thresholds as disclosed by Herman (Paragraph [0010]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Kato et al [US 2021/0403015 A1] in view of Naik et al [US 2013/0113935 A1] and further in view of Kentley et al [US 2017/0120804 A1].
In regards to claim 21. Kato in view of Nalik discloses The headlamp assembly of claim 1, 
Kato in view of Nalik does not specify wherein the determining of the respective directions of the illumination comprises directing the first light source by a first amount and the second light source by a second amount towards a region having among highest -7-Application Serial No. 16/998,303Docket No. 58NK-299255-USdensity of vehicles within the surrounding environment, the first amount being different from the second amount.
Kentley discloses wherein the determining of the respective directions of the illumination (Paragraph [0193 & 0135 & 0131-133]) comprises directing the first light source (Fig. 12a, E1) by a first amount and the second light source (Fig. 12a, E2) by a second amount towards a region having among highest -7-Application Serial No. 16/998,303Docket No. 58NK-299255-USdensity of vehicles (Fig. 12f, 1271 and 1272 and Fig. 16c, 1667, 1661, 1669) within the surrounding environment (Fig. 12f and Fig. 16c), the first amount being different from the second amount (Paragraph [0130] & Claim 28 “selecting an intensity of the light emitted by the light emitter based at least in part on the location of the object and the location of the autonomous vehicle.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kato with the determining of the respective directions of the illumination comprises directing the first light source by a first amount and the second light source by a second amount towards a region having among highest -7-Application Serial No. 16/998,303Docket No. 58NK-299255-USdensity of vehicles within the surrounding environment, the first amount being different from the second amount for purpose of gain the attention of the object (e.g., a pedestrian, a driver of a car, a bicyclists, etc.) in order to avoid the potential collision or to alert the object to the presence of the autonomous vehicle. As disclosed by Kentley (abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844